DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 1, line 2, “the object”; replacing “the” with --an--), (claim 1, line 3, “a volume of marking composition”; inserting --the -- before “marking”), (claim 1; replacing “relatively” with --relative--), (claim 4, line 2, “marking compositions wherein”; inserting a comma after “compositions”), (claim 6, “mark plurality of object”; inserting -- a-- after “mark”), (claim 7, “in configured”; replacing “in” with --is--), (claim 9; replacing “comprising” with --comprises--), (claim 11; replacing “comprising” with --comprises--), (claim 13, “emitted by marking composition”; inserting -- the-- after “by”), (claim 14, “emitting X-ray or Gamma-ray”; inserting -- an-- after “emitting”), (claim 16, line 2, “the production line”; replacing “the” with --a--), (claim 16, “are a keys”; deleting the word “a”), (claim 17, line 2; replacing “it” with --the object--), (claim 17, line 3; replacing “relatively” with --relative--), (claim 17, second to last line, “the marking composition”; replacing “marking composition” with --one or more marking compositions--), (claim 17, second to last line, “the preselected areas”; inserting --one or more -- before “preselected”), (claim 17, last line, “the marking composition”; replacing “marking composition” with --one or more marking compositions--), (claim 18, line 2; inserting --the -- before “one or more marking compositions”), (claim 20, “emitting X-ray or Gamma-ray”; inserting -- an-- after “emitting”), (claim 21, “the detector”; replacing “the” with --a--), and (claim 22; replacing “dispense” with --dispensed--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray radiation, does not reasonably provide enablement for the broad scope of “an electromagnetic signal”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “an electromagnetic signal” as being a signal of any radiation included in the entire spectrum of electromagnetic radiation. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "an electromagnetic signal", the following factors, were considered.  
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included an x-ray signal.  However, the scope of protection sought by the claims is "an electromagnetic signal" which includes a signal of any radiation in the entire spectrum of electromagnetic radiation. The disclosure did not enable one to make and/or use all radiations in the broad scope of the entire spectrum of electromagnetic radiation, such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since these devices do not exist. 
 (2) The nature of the invention: The subject matter to which the claimed invention recites is “an electromagnetic signal” in general, which can include a signal of any radiation in the entire spectrum of electromagnetic radiation. However, the subject matter to which the subject matter pertains in the specification is an x-ray signal. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray signal subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all radiations in the entire spectrum of electromagnetic radiation in the broad scope of "an electromagnetic signal", such as a cosmic signal and/or a signal with an electromagnetic energy greater than 1 ZeV, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray signal subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use a signal with all electromagnetic radiations in the broad scope of "an electromagnetic signal", such as a cosmic signal and/ or a signal with electromagnetic energy greater than 1 ZeV, since those devices do not exist and since the interaction of these other radiations would produce outputs that could not be used to practice the claimed invention.  
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to an x-ray signal. However, there is no direction or guidance with regard to all radiations in the spectrum of electromagnetic radiation in the broad scope of "an electromagnetic signal", such as a cosmic signal and/or a signal with electromagnetic energy greater than 1 ZeV, which would require undue experimentation to make and/or use since those devices do not exist.  
(6) The existence of working examples: The disclosure does provide a working example using an x-ray signal. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for radiations that do not have an existing emission device and existing signal, such as compositions emitting cosmic signals and/or signals with electromagnetic energy greater than 1 ZeV.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all radiations in the spectrum of electromagnetic radiation, there are devices for various radiations that do not exist, such as cosmic radiation and/or radiation with energy greater than 1 ZeV. Since these types of emission devices do not exist, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for an x-ray signal, the specification does not enable one to make and/or use the claimed invention with other types of electromagnetic signals, such as a cosmic signal or a signal with electromagnetic energy greater than 1 ZeV, which would require undue experimentation to make and/or use since such emission devices do not exist.  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by replacing “electromagnetic” with --x-ray-- in the claims. Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-14, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over La Belle (US 2017/0205362; hereinafter Belle) in view of Goto (US 2003/0063154).

Regarding claims 1 and 17, Belle discloses a system with a corresponding method comprising: a marking unit (par. 63) for dispensing a volume of marking composition (1302) in one or more localized pre-selected areas (e.g., 1326) on the surface of the object (1308) to be marked; a reading unit (202) for detecting the marking composition applied to the object, which will necessarily provide verification that the objects are properly marked (pars. 50-51 and 56); and a controller (206) for controlling the operation of the marking unit; wherein, the reading unit identifies the marking composition in the one or more pre-selected areas on the surface of the object by detecting an electromagnetic signal (with 202) emitted from the marking composition (pars. 50-51). 
However, Belle fails to disclose a holder for positioning the object to be marked in one or more positions relative to the marking unit so as to allow the marking unit to dispense the marking composition on the one or more pre-selected localized areas; and an orientation sensing unit for identifying the orientation of the object to be marked relatively to the holder. 
Goto teaches a holder (21) for positioning the object (4) to be marked in one or more positions relative to the marking unit (at 51) so as to allow the marking unit to dispense the marking composition (from 51) on the one or more pre-selected localized areas (on 4); and an orientation sensing unit (36) for identifying the orientation of the object to be marked relatively to the holder (par. 115). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Belle with the teaching of Goto, since one would have been motivated to make such a modification for easier automation (Goto: par. 32).
Furthermore, since the Examiner finds that the prior art (i.e., Belle) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Goto) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
		
Regarding claim 2, Belle discloses wherein the system is configured to mark two or more types of objects (par. 9). 

Regarding claim 3, Belle discloses wherein the positions of the preselected localized areas are necessarily determined according to the type of the object (e.g., when drilling a hole 1326 into a medical device). 

Regarding claim 4, Belle discloses wherein the system is configured to dispense two or more different marking compositions wherein each marking composition includes one or more markers (figs. 7a-7f). 

Regarding claim 5, Belle discloses wherein one or more of the marking compositions (1302) dispensed on each of the preselected areas is determined according to user input (e.g., fig. 13b) and/or the type of object to be marked. 

Regarding claim 9, Goto teaches wherein the orientation sensing unit further comprising an optical sensor or a laser sensor (par. 53). 

Regarding claim 10, Goto teaches wherein the holder (21) is rotatable around at least one axis (about the center of 22). 

Regarding claim 11, Goto teaches wherein the marking unit further comprising an injecting system (1310) for dispensing the marking composition to a surface of the object (fig. 13b; par. 63). 

Regarding claim 13, Belle discloses wherein the electromagnetic signal is emitted by marking composition (1302) in response to being irradiated by a primary electromagnetic signal (202). 

Regarding claim 14, Belle discloses wherein the reading unit comprises an emitter for emitting X-ray or Gamma-ray signal (202) towards the object (1308) and a detector (of 202) for detecting a response X-ray signal emitted from the object (1308) in response. 


Regarding claim 18, Belle discloses providing user input indicating the type of object to be marked and optionally one or more marking compositions to be used prior to receiving the object (e.g., fig. 13b). 

Regarding claim 19, Belle discloses wherein the marking composition (1302) dispensed on the one or more preselected areas is determined according to user input (e.g., fig. 13b) and/or the type of the object to be marked. 

Regarding claim 20, Belle discloses wherein the procedure of identifying the marking composition (1302) dispensed on the preselected areas (e.g., 1326) on the surface of the object (1308) further comprises the procedures of: emitting X-ray or Gamma-ray signal (with 202) towards the preselected areas on the surface of the object (1308); and detecting a response X-ray signal (with 202) emitted from the object (1308). 

Regarding claim 22, Belle discloses the procedure of necessarily curing or drying (par. 63; for glue) the marking composition dispense on the preselected areas on the surface of the object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Belle and Goto as applied to claim 1 above, and further in view of Chalaye et al. (US 2009/0188638; hereinafter Chalaye).
Belle as modified above suggests claim 1. 
However, Belle fails to disclose wherein the system is further configured to sequentially mark a plurality of objects in a production line. 
Chalaye teaches wherein the system is further configured to sequentially mark (pars. 35 and 123) a plurality of objects in a production line (par. 41).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Belle with the teaching of Chalaye, since one would have been motivated to make such a modification for faster production. 
Furthermore, since the Examiner finds that the prior art (i.e., Belle) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Chalaye) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Belle and Goto as applied to claims 3 and 20 above, and further in view of Switzer (US 2259400).

Regarding claim 7, Belle as modified above suggests claim 3. 
However, Belle fails to disclose wherein the reading unit in configured to identify deformations in the shape of the objects. 
Switzer teaches wherein the reading unit (pg. 3, col. 1:3-9) is configured to identify deformations in the shape of the objects (pg. 1, col. 1:1-6). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Belle with the teaching of Switzer, since one would have been motivated to make such a modification for reducing products with flaws (Switzer: pg. 1, col. 1:1-15). 
Furthermore, since the Examiner finds that the prior art (i.e., Belle) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Switzer) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Regarding claim 21, Switzer teaches the procedure of identifying a deficiency of the objects (pg. 1, col. 1:1-15) according to the response signal detected by the detector (pg. 3, col. 1:3-9). Belle discloses production of objects (figs. 13a-13f

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Belle and Goto as applied to claim 1 above, and further in view of Tanabe (US 2006/0098071).
Belle as modified above suggests claim 1. Goto further teaches wherein the orientation sensing unit further includes a sensor (par. 53). 
However, Belle fails to disclose a mechanical sensor. 
Tanabe teaches a mechanical sensor (pars. 99 and 104). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Tanabe, since these sensors were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Tanabe: pars. 99 and 104). One would have been motivated to make such a modification for using whatever was more readily available.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Belle and Goto as applied to claim 1 above, and further in view of Schwartz et al. (US 4767205; hereinafter Schwartz).
Belle as modified above suggests claim 1. Belle further teaches curing or drying the marking composition applied the object (par. 63; for glue). 
However, Belle fails to disclose a curing unit for curing or drying. 
Schwartz teaches a curing unit for curing or drying (title; col. 3:26-28). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the Belle with the teaching of Schwartz, since one would have been motivated to make such a modification for more durability (Schwartz: col. 2:18-22).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Belle and Goto as applied to claim 14 above, and further in view of Chalaye and Switzer.
Belle as modified above suggests claim 14. 
However, Belle fails to disclose wherein the reading unit is further configured to identify deficiencies in the production line according to the response X-ray signal detected by the detector. 
Switzer teaches wherein the reading unit is further configured to identify deficiencies (pg. 1, col. 1:1-15) according to the response X-ray signal detected by the detector (pg. 3, col. 1:3-9). Chalaye teaches a production line (par. 41).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Belle with the teaching of Switzer, since one would have been motivated to make such a modification for reducing products with flaws (Switzer: pg. 1, col. 1:1-15). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Belle with the teaching of Chalaye, since one would have been motivated to make such a modification for faster production. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Belle and Goto as applied to claim 1 above, and further in view of Moon et al. (US 2007/0121181; hereinafter Moon).
Belle as modified above suggests claim 1. 
However, Belle fails to disclose wherein the objects are keys or key blanks. 
Moon teaches wherein the objects are keys or key blanks (pars. 67 and 89). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Belle with the teaching of Moon, since these objects were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for better tracking, identifying, verifying, and/or authenticating objects of value (Moon: pars. 2 and 67). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884